EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shane K. Jensen on 20 July 2022.
The application has been amended as follows: 

1. Replace claim 1 as below.

-- 1. A wiping device, comprising: 
a feeding portion having a feeding shaft, and configured to hold a band-like member in a state of being wound in a roll shape; 
a pressing unit around which the band-like member fed from the feeding portion is wound, the pressing unit being configured to bring a contact portion, located in a contact region, of the band-like member to contact a liquid ejecting portion configured to eject liquid; 
a winding portion having a winding shaft, and configured to perform winding operation for winding the band-like member to move the contact portion in a movement direction; 
a brake mechanism configured to brake rotation of the feeding shaft in a direction in which the band-like member is fed from the feeding shaft; and 
a contact unit which is disposed so as not to contact the pressing unit, the contact unit being configured to contact a region upstream or downstream from the contact region of the band-like member in the movement direction, the contact unit being configured to apply tension to the band-like member fed from the feeding portion by contacting to the band-like member, the contact unit being configured to move between an operating time position during the winding operation and a stop time position when the winding operation is not performed. –-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        07/21/2022